DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response to the Election/Restriction Requirement dated February 10, 2022.  Claims 1-20 are presently pending and are presented for examination.  Of these claims, claims 11-17 are withdrawn from further consideration.

Election
In response to the Restriction/Election Requirement dated February 9, 2022, Applicants elected Invention I, including claims 1-10 and 18-20.  Claims 11-17 have been withdrawn from further consideration

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 6, 2020 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The terms “condition” and “conditioning” in claim 1, 5 and/or 18 are relative terms which renders the claims indefinite. The terms “condition” and “conditioning” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1-5, 7, 8 and 18-20 recite the limitation "the machine".  There is insufficient antecedent basis for this limitation in the claim.  It appears correct recitation should be “the mobile machine”, particularly when considered “the mobile machine” is technically correct and recited in other portions of the claims.

The term “adjacent” in claims 1, 8, 18, and 20 is a relative term which renders the claims indefinite. The term “adjacent” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claims 2-4 and 19 recite the limitation "the actual location".  There is insufficient antecedent basis for this limitation in the claim.  It appears correct recitation should be “the mobile machine”, particularly when considered “the mobile machine” is technically correct and recited in other portions of the claims.

The Office notes that deficiencies in the foregoing claims extend to their dependents as they incorporate their claimed features by reference thereto.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2022/0030758, to Takase et al. (hereinafter .
.
As per claim 1, Takase discloses a method for resuming a job performed on a job site by a mobile machine, comprising: storing an interrupted status of the job being performed by the mobile machine upon interruption of the job for the job site (e.g. see Fig. 4 and paragraph 0031, wherein an interruption/stop status of a tractor is stored for subsequent use in resuming autonomous work in a select field); displaying [a job site] … on a display of the machine, each job site including a stored interrupted location and resume location;… displaying the interruption location and resume location … on the display (e.g. see Fig. 5, and paragraph 0045, wherein a monitor 25 displays a move off position of a work vehicle within a field, as well as the resumption travel path; the Office notes that the Specification of the present invention discloses that the interrupted location and the resume location may be the same (e.g. see paragraph 0036)); and conditioning a resuming of the job in an auto mode of the machine based on whether the machine is positioned adjacent the interruption location or resume location at the selected job site (e.g. see Fig. 4, and paragraph 0031, wherein autonomous travel resumes when the tractor arrives at the resumption position).  
Takase fails to disclose the displaying of multiple job sites on a display of a machine…receiving a selection of the job site from a user input; displaying the interruption location and resume location for the selected job site on the display.  However, Nishii teaches a display for a tractor 54 including a plurality of fields H1-H7 

As per claim 2, Takase, as modified by Nishii, teaches the features of claim 1, and Takase further discloses wherein the display includes an icon for the interruption location, resume location, and the actual location of the machine  (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA).

As per claim 3, Takase, as modified by Nishii, teaches the features of claim 2, and Takase further discloses wherein the icon for the resume location and the actual location includes a location, orientation, and heading of the machine (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA; the Office further notes that when the vehicle is a Pb,Pr, tractor 1 will indicate location, orientation and heading).

As per claim 4, and similarly with respect to claim 19, Takase, as modified by Nishii, teaches the features of claim 3 and 18, respectively, and Takase further discloses wherein the icon for the resume location and the actual location includes a shape of the machine (e.g. see Fig. 4, tractor 1).

As per claim 5, Takase, as modified by Nishii, teaches the features of claim 1, and Takase further discloses wherein conditioning the resuming of the job in an auto mode includes determining if the machine is within a threshold distance and orientation from the interruption location or resume location (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA; the Office further notes that for the vehicle to resume autonomous travel along a give path that orientation and a threshold distance would be necessary to ensure the vehicle is at the resuming location and positioned to continue along a predetermined autonomous travel path).

As per claim 6, Takase, as modified by Nishii, teaches the features of claim 1, and Takase further discloses wherein the resume location is positioned offset from the interruption location (e.g. the Office notes that it would be expected that the resume location would be before the interruption location (i.e. offset) for the purpose of ensuring the travel path previously determined is fully followed).

As per claim 7, Takase, as modified by Nishii, teaches the features of claim 6, and Nishii further teaches further including reversing the machine from the interruption location to the resume location upon initiation of the auto mode (e.g. 

As per claim 8, and similarly with respect to claim 20, Takase, as modified by Nishii, teaches the features of claim 1 and 18, respectively, and Takase further discloses further including displaying a restart location of the job, and allowing the auto mode of the machine to be initiated when the machine is positioned adjacent the restart location (e.g. see Fig. 4, Pb,Pr, which indicates where the vehicle stopped, where it will resume, and the actual location of the vehicle prior to moving to parking area PA; the Office further notes that for the vehicle to resume autonomous travel along a give path that orientation and a threshold distance (adjacently juxtaposed) would be necessary to ensure the vehicle is at the resuming location and positioned to continue along a predetermined autonomous travel path).

As per claim 9, Takase, as modified by Nishii, teaches the features of claim 1, and Nishii further teaches wherein the displaying of the multiple job sites includes displaying the multiple job sites in a single interface on the display for user selection of a job site (e.g. see Fig. 3).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle display system of Takase to include selection and viewing of particular job site 

As per claim 10, Takase, as modified by Nishii, teaches the features of claim 9, and Nishii further teaches wherein the job site is a first job site and the interruption location and resume location includes a first interruption location and resume location, and the method further includes displaying a second interruption location and resume location on the display when a selection of a second job site is received (e.g. Takase disclose interruption and resume locations and Nishii teaches that a user can select multiple job sites for detailed viewing to include the interruption and resume locations of Takase).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the autonomous vehicle display system of Takase to include selection and viewing of particular job site to provide improved knowledge of the progression of autonomous travel through a corresponding field.

As per claim 18, Takase, as modified by Nishii, combined teaches An automatic mode resume system for a mobile machine, comprising: a display of the machine; and a controller configured to: store an interrupted status of a job being performed on a job site by the mobile machine upon interruption of the job for the job site; display multiple job sites on the display, each job site including a stored interrupted location and resume location; receive a selection of the job site from a user input; display an icon for the interruption location and resume location for the selected job site on the display, wherein the icon for the resume location includes a location, orientation, and heading of the machine; and condition a resuming of the job in an auto mode of the machine based on whether the machine is positioned adjacent the interruption location or the resume location at the selected job site (e.g. see rejection of claims 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669